—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered April 19, 1989 convicting him of burglary in the first degree (two counts) and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the court’s Sandoval ruling did not constitute an improvident exercise of discretion, nor did it deprive the defendant of a fair trial. After considering the probative value of the defendant’s eight prior arrests and five theft-related convictions, as well as the prejudicial effect of this evidence, the court ruled that should the defendant testify, he could be cross-examined concerning only two prior convictions, including the underlying facts.
It is well settled that the exclusion of cross-examination concerning prior convictions is a matter largely within the discretion of the trial court (see, People v Sandoval, 34 NY2d *627371; People v Mackey, 49 NY2d 274). In this case, the court did not improvidently exercise its discretion (see, People v Branch, 155 AD2d 475; People v Torres, 110 AD2d 794). Moreover, that the prior crimes, which were both theft-related, may be similar to the crime charged herein did not compel their exclusion (see, People v Torres, supra). The commission of crimes involving dishonesty are highly relevant to a defendant’s credibility (see, People v Sandoval, supra). Further, that the defendant may specialize in one area of criminal activity will not automatically shield him from cross-examination as to those prior convictions (see, People v Rahman, 46 NY2d 882; People v Monahan, 114 AD2d 380).
Finally, in light of the defendant’s extensive criminal history, the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Kunzeman, J. P., Kooper, Sullivan and Lawrence, JJ., concur.